Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, original claims 1-19 (now corresponding to currently pending claims 1, 3-8, 10-16, 18, 19, 23 and 24,), and the species (i) a salivary gland-specific promoter, (11) a tetracycline transactivator (tTA), (iii) a heat-inducible promoter, (iv) a tet operator (tetO) tTA, (v) a platelet derived growth factor B (PDGF-B) and (vi) Lucilia sericata in the reply filed on 30 October 2020 continues to be acknowledged. Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 October 2020.
In addition to that discussed above, applicant’s most recent response entered 3 May 2021 amends the claims of elected Group I, which comprises currently pending claims 1, 3-8, 10-16, 18, 19, 23 and 24, drawn to a transgenic maggot comprising a nucleic acid construct comprising a promoter operably linked to polynucleotide encoding a transcription factor, and recombinant nucleic acid construct comprising an enhancer-promoter operably linked to a polynucleotide encoding an antimicrobial peptide and/or a mammalian growth factor. 
However, claims 1, 3 and 23 are now drawn to subject matter that is considered independent and/or distinct from that appearing in claims 4-8, 10-16, 18, 19 and 24 as explained below. Accordingly, restriction to one of the following inventions is required under 35 U.S.C. 121:

Ib.	Claims 4-8, 10-16, 18, 19, 23 and 24, drawn to a recombinant nucleic acid construct comprising an enhancer-promoter operably linked to a polynucleotide encoding an antimicrobial peptide and/or a mammalian growth factor, and transgenic maggots comprising same.

There are multiple relationships between the inventions of Ia and Ib, and thus the inventions are analyzed under each type of relationship.
Inventions Ia and Ib are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a salivary gland-specific or -preferred promoter or a Malpighian tubule-specific or -preferred promoter from a blowfly.  The subcombination has separate utility such as promoting transgene expression in a salivary gland of a blowfly.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found 
Inventions Ia and Ib are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs, since Ia doesn’t require a transgene that is a growth factor or an antimicrobial peptide, while the invention of Ib doesn’t require a salivary gland-specific or -preferred promoter or a Malpighian tubule-specific or -preferred promoter from a blowfly.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). A search for each group identified above requires a unique keyword search that is divergent and non-coextensive with the search for any other group. A complete search for one group is expected to return a set of art references that would not comprehensively cover any other group. Accordingly, a search of all groups in a single application is considered to present an undue search and examination burden on the Office.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633

/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633